Citation Nr: 1212795	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-00 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability to include pulmonary emboli due to VA medical or surgical treatment, associated with a left rotator cuff repair in November 2004.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from January 1960 to March 1962.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2007, a statement of the case was issued in December 2008, and a substantive appeal was timely received in November 2009.  

In January 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that on November 22, 2004 the Veteran underwent a left rotator cuff repair at the VA Medical Center in Houston, Texas.  Private hospital records from Memorial Health System show that on November 24, 2004 the Veteran came into the emergency room with urinary retention and had a Foley catheter placed.  The catheter was removed on November 26, 2006.  On November 30, 2004 the Veteran again came to the emergency room with increasing shortness of breath.  He was hospitalized for about one week.  The discharge summary shows that the final diagnoses included acute respiratory failure, pulmonary embolism, and acute renal failure.  In multiple statements, to include in August 2007 and during testimony presented at the Board hearing in January 2012, the Veteran contended that the Informed Consent he signed for the left shoulder surgery did not include pulmonary emboli as a risk and no one explained voiding problems or other foreseeable consequences of the left shoulder surgery.  He testified that currently he is unable to generate his own oxygen and uses a continuous positive airway pressure (CPAP) machine.  During the Board hearing, the Veteran and his spouse testified that he had problems voiding at the time of the left shoulder surgery in November 2004 and was discharged prematurely from the VA Medical Center in Houston.  More recently, private hospital records in April 2010 provide an assessment of severe chronic obstructive pulmonary disease, pulmonary embolus/deep venous thrombosis, obstructive sleep apnea, and chronic kidney disease.  

A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A), and (2) the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id; 38 C.F.R. § 3.361(b).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  Under 38 C.F.R. § 17.32(d), documentation of a signature informed consent is required for all diagnostic and therapeutic treatments or procedures, to include the use of anesthesia.

VA medical records on November 22, 2004 show that "consensus for surgical site obtained prior to anesthesia by OR team".  A copy of the Veteran's signed consent form is not in the claims folder and at this juncture needs to be associated with the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Associate with the record the signed consent form for the left rotator cuff repair performed at the VA Medical Center in Houston, Texas on November 22, 2004.  If the consent form does not exist or further attempts to obtain the form would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



